NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted September 2, 2015* 
                                Decided September 3, 2015 
                                              
                                          Before 
 
                       DIANE P. WOOD, Chief Judge 
                        
                       RICHARD A. POSNER, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
 
No. 14‐3441 
 
MARIO REYES,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 13 C 5009 
THOMAS J. DART, et al.,                            
      Defendants‐Appellees.                       James B. Zagel, 
                                                  Judge. 
 

                                        O R D E R 

       Mario Reyes was a pretrial detainee when he filed this suit under 42 U.S.C. § 1983 
alleging that the defendants failed to protect him from an attack by another prisoner at 
the Cook County Department of Corrections in Chicago. After Reyes balked at executing 
a broad release for access to his medical records as demanded by the defendants, the 


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3441                                                                         Page 2 
 
district court dismissed the action on the defendants’ motion for failure to prosecute. We 
conclude that the district court abused its discretion.         

       For purposes of this appeal, we accept as true the facts alleged in Reyes’s 
complaint. See Thulin v. Shopko Stores Operating Co., LLC, 771 F.3d 994, 997 (7th Cir. 2014). 
In September 2011, Reyes was attacked by several prisoners and stabbed when a fight 
broke out in the jail common area. Just before losing consciousness, he called out for 
help, but was ignored by an unnamed guard standing ten to fifteen feet away. Reyes 
awoke three days later in the hospital. He had suffered stab wounds, nerve damage, and 
a fractured eye socket. The eye injury eventually will cause blindness in that eye. Reyes 
sued the Cook County sheriff and two jail administrators alleging that they had failed to 
establish or maintain policies to protect prisoners.           

       The defendants answered the complaint and then sent Reyes five letters between 
February and July 2014 demanding that he sign a broad release giving their counsel 
access to “protected health information” maintained by “Cermak Health Services/ 
Cermak Hospital/ John H. Stroger Jr. Hospital.” The proposed release does not restrict 
the defendants’ access to records relating to treatment for Reyes’s injuries or even to a 
period near in time to the September 2011 assault. Nor does the proposed release 
safeguard Reyes’s medical records against further unnecessary disclosure by the 
defendants. The letters contained similar warnings: 

       Please be advised that it is entirely your decision to sign the release or not. 
       However, I must advise you that failure to sign the release may be grounds 
       for dismissal of your action in light of the fact that you are bringing claims 
       for physical injuries.   

       In short, should you fail to sign and return the release, I will advise the 
       Court of this failure to do so and request that the matter be dismissed for 
       want of prosecution. The likelihood of dismissal for that reason would be 
       significant.         

      Reyes, who by then was an inmate of the Illinois Department of Corrections, 
responded to the third letter. He explained that the release misidentifies the hospital 
where he was treated for his injuries after the attack. He also noted that the assault had 
occurred in September 2011. Reyes did not object to signing a release, but instead he 
asked defense counsel to revise the name of the hospital and also “fix dates correctly.” 
The defendants responded in the fourth letter by adding the name of the hospital that 
Reyes had specified, but defense counsel refused to remove Stroger Hospital from the 
No. 14‐3441                                                                         Page 3 
 
release “because it is a county hospital that often treats Cook County Jail inmates.” 
Counsel also refused to alter the demand for medical records dating to Reyes’s birth (in 
1977).     

        On August 1, 2014, the defendants moved to dismiss Reyes’s complaint. They 
argued that dismissal under Federal Rule of Civil Procedure 41(b) was appropriate 
because Reyes still had not returned a signed release. Reyes promptly responded with a 
letter to the district court noting that defense counsel had named the incorrect hospital in 
the proposed release and that he was relying on other prisoners for litigation assistance. 
Reyes informed the court that he is under the care of a psychiatrist for mental illness, 
that he is unfamiliar with legal matters, and that he had been “patiently waiting” for the 
court to rule on his motion for recruitment of counsel (which had been pending for two 
months). Reyes also said that he had “signed” the release but did not elaborate.   

       Reyes’s letter was received by the district court on August 13, but by then it was 
too late: The day before, in a minute entry and without any explanation, the court had 
granted the defendants’ motion to dismiss and then denied Reyes’s motion for 
recruitment of counsel as “moot.” Reyes moved for reconsideration, asserting that the 
defendants’ five letters had not been marked as legal mail and thus were delayed in 
reaching him. The court denied reconsideration, reasoning that the defendants had 
warned Reyes that they would seek dismissal unless he signed a release, and that the 
need for medical records was obvious even to Reyes because he was alleging significant 
injuries. The court said nothing about Reyes’s objection to the breadth of the release 
drafted by defense counsel.         

        On appeal Reyes says that the district court should have considered his objections 
to the release—that as drafted it is not limited to the date of the assault or the medical 
facilities where he was treated—rather than dismissing his lawsuit without giving him a 
chance to respond. We review a dismissal for failure to prosecute under Rule 41(b) for 
abuse of discretion, but “legal issues receive an independent appellate decision.” Johnson 
v. Chi. Bd. of Educ., 718 F.3d 731, 732 (7th Cir. 2013); see Sroga v. Huberman, 722 F.3d 980, 
982 (7th Cir. 2013).   

       Rule 41(b) allows for involuntary dismissal if the “plaintiff fails to prosecute or to 
comply with these rules or a court order.” The defendants did not cite in the district 
court, and do not cite here, any authority for the proposition that a lawsuit can be 
dismissed under Rule 41 whenever a plaintiff opposes a defendant’s demand for 
discovery. To the contrary, the rule requires that the plaintiff comply with a court’s 
directives. See Nasious v. Two Unknown Agents at Arapahoe County Justice Ctr., 492 F.3d 
No. 14‐3441                                                                           Page 4 
 
1158, 1161 (10th Cir. 2007); Wynder v. McMahon, 360 F.3d 73, 77–78 (2d 2004); Yourish v. 
California Amplifier, 191 F.3d 983, 986 (9th Cir. 1999); Western Auto Supply Co. v. Anderson, 
610 F.2d 1126, 1127 (3d 1979). 

        We see nothing in the record showing that a court order or the Federal Rules of 
Civil Procedure were violated. The demand for a release—in the form drafted by defense 
counsel—came from the defendants, not the district court. There had been no order from 
the district court governing discovery or even setting deadlines. Rather, the defendants 
simply demanded a broad release while brushing off Reyes’s concerns. The defendants 
do not point to any rule violation, nor can we find one. As a prisoner proceeding pro se, 
Reyes was exempt from initial disclosures. See FED. R. CIV. P. 26(a)(1)(B)(iv); In re Arizona, 
528 F.3d 652, 657 (9th Cir. 2008); Ray v. Equifax Info. Servs., LLC, 327 F. App’x 819, 823–24 
(11th Cir. 2009); Lane v. Corizon Healthcare, No. 3:13‐CV‐519 JD, 2013 WL 2566256, at *5 
(N.D. Ind. June 11, 2013); Boyd v. Alcoke, No. 09 C 6856, 2010 WL 3420124, at *2 (N.D. Ill. 
Aug 27, 2010). And although a release covering at least some of his medical records 
would have been routine—and apparently unopposed by Reyes—the defendants could 
not reasonably contend that Reyes was refusing to prosecute his lawsuit simply because 
he questioned their demand for the entirety of his medical records from the date of his 
birth. If the defendants thought that request reasonable, their recourse was to file a 
motion to compel under Federal Rule of Civil Procedure 37. Had they done so and 
succeeded in getting the district court’s approval for their broad release, Reyes would 
have faced some sanction if he then disregarded the court’s order. The dismissal in this 
case, though, was far too hasty.   

       The judgment is VACATED, and the case is REMANDED for further proceedings 
consistent with this order. On remand the district court should first take up Reyes’s 
motion for recruitment of counsel.